Citation Nr: 1748815	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  13-00 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and R.W.


ATTORNEY FOR THE BOARD

B. Kuczynski, Associate Counsel 


INTRODUCTION

The Veteran served on active duty for training from June 1977 to November 1977 in the Missouri Army National Guard and on active duty in the United States Army from July 1979 to October 1980.  He also served in the United States Army Reserve from May 1978 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In July 2014, the Veteran testified at a hearing before a Veterans Law Judge who is no longer employed at the Board.  A transcript is of record.  

The Board remanded the case in February 2015 for further development and again in February 2016 to schedule the Veteran for another hearing before a different Veterans Law Judge.

In July 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the Veteran served in the United States Army Reserve from May 1978 to July 1979.  However, it is unclear as to whether such service was active duty, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA). Moreover, he had a period of ACDUTRA in the Missouri Army National Guard from June 1977 to October 1977, but it is not clear whether this was federal service.  Therefore, the AOJ should attempt verify such service.

The Board also notes that the Veteran testified during the July 2016 hearing that he first began receiving treatment through VA for his foot in the 1980s.  However, the claims file only contains records dating back to 1994.  Therefore, the AOJ should attempt to obtain any outstanding VA medical records.

In addition, during the July 2016 hearing, the Veteran indicated that the insurance company handling his workers' compensation claim, Brown and Crouppen, referred him to a private doctor to evaluate his back, knees, and foot in 1983 or 1984.  See hearing transcript at 29-32.  Thus, on remand, the AOJ should attempt to obtain any records pertaining to the Veteran's workers' compensation claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ensure that the Veteran's complete service personnel and treatment records have been obtained for his period of ACDUTRA from June 1977 to November 1977 in the Missouri Army National Guard; his period of service in the United States Army Reserve from May 1978 to July 1979; and his period of active duty in the United States Army from July 1979 to October 1980.  

The AOJ should verify whether the Veteran's service in the United States Army Reserve from May 1978 to July 1979 was active duty, ACDUTRA, or INACDUTRA.

The AOJ should also verify whether the Veteran's period of ACDUTRA in the Missouri Army National Guard from June 1977 to November 1977 was federal service.

2.  The AOJ should attempt to obtain any records pertaining to the Veteran's worker's compensation claim in 1983 or 1984.  During the July 2016 hearing, the Veteran indicated that the insurance company handling his workers' compensation claim, Brown and Crouppen, referred him to a private doctor to evaluate his back, knees, and foot in 1983 or 1984.  See hearing transcript at 29-32.

3.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a left foot disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding VA treatment records, to include any records dated from the 1980 to 1994.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include providing another VA examination and/or obtaining a VA medical opinion.

5.  After completing the above actions, the case should be readjudicated by the AOJ on the basis of additional evidence.   If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




